Citation Nr: 0012650	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

2.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961 and from August 1961 to September 1978.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
individual unemployability.  

The record indicates that in November 1999, the RO issued a 
Supplemental Statement of the Case which addressed the issues 
of entitlement to an evaluation in excess of 30 percent 
disabling for coronary artery disease with hypertension and 
entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease of the cervical 
spine.  These claims will be remanded so that the veteran may 
be provided with a Statement of the Case informing him of the 
need to submit timely and adequate substantive appeals 
thereon.  

At the time of his personal hearing the veteran contended 
that his service-connected degenerative arthritis in the 
lumbar spine should be evaluated in excess of 10 percent 
disabling.  In a November 1999 decision, his claim for an 
increased evaluation for that back disability was denied.  
However, the record does not currently include a Notice of 
Disagreement with regard to that issue.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue. 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained. 38 U.S.C.A. § 7108 
(West 1991). 
As an appeal regarding the issue of an increased evaluation 
for degenerative arthritis the lumbar spine has not been 
initiated through submission of a notice of disagreement, the 
Board does not have jurisdiction to adjudicate this issue. 38 
C.F.R. § 19.13 (1999). 

REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development must be conducted prior to 
adjudication of the issues on appeal and that additional due 
process compliance is required.  Service connection has been 
granted for the following disabilities:  coronary artery 
disease with hypertension, status post coronary artery bypass 
graft and left carotid endarterectomy (30 percent disabling); 
hearing loss (30 percent disabling); degenerative disc 
disease of the cervical spine, with radiculopathy and 
headaches (20 percent disabling); degenerative arthritis of 
the lumbar spine (10 percent disabling); and psoriasis (10 
percent disabling), for a combined disability evaluation of 
70 percent.   

The record indicates evidence of treatment for additional 
medical disabilities, including peripheral vascular disease, 
cerebrovascular disease, and renal artery stenosis, for which 
the veteran has received treatment in conjunction with 
hospitalization for service-connected disabilities.  The RO 
has not yet made a determination, through the adjudicative 
process, as to whether these additional disabilities are 
related to or the result of the service-connected coronary 
artery disease with hypertension.  As such, the evidentiary 
record appears to have raised additional issues which are 
inextricably intertwined with the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  On remand, the RO will have 
the opportunity to determine whether or not these 
disabilities are related to service-connected coronary artery 
disease, and if so, such disabilities must be rated prior to 
appellate adjudication of a claim for a total rating based on 
individual unemployability.  

Furthermore, various hospital and other treatment reports 
indicate that the veteran is employed as a cattle rancher, 
however, there is no evidence indicating the extent of 
involvement with this enterprise or the income associated 
therewith, and on remand, the RO will have the opportunity to 
obtain additional evidence in this regard.  

The record also indicates that in November 1999, the RO 
issued a Supplemental Statement of the Case which included 
consideration of two increased evaluation claims-for an 
evaluation in excess of 30 percent disabling for coronary 
artery disease with hypertension and for an evaluation in 
excess of 20 percent disabling for degenerative disc disease 
of the cervical spine.  The RO noted that the veteran had 
indicated disagreement with a decision regarding these 
issues, and these claims had been included in the veteran's 
appeal as they were considered to be inextricably intertwined 
with the issue of entitlement to individual unemployability 
for which an appeal had been perfected previously.  

However, the above-noted increased evaluation issues 
constitute separate claims for which appeals have not been 
perfected through the filing of timely and adequate 
substantive appeals, and furthermore, these claims are not 
inextricably intertwined with the issue of entitlement to 
individual unemployability.  The RO must adjudicate these 
issues separately and the veteran must perfect an appeal as 
to each claim individually.  As the RO inappropriately 
adjudicated these claims as inextricably intertwined with 
another appealed claim in the November 1999, the veteran has 
not yet been afforded a Statement of the Case which informs 
him of the need to perfect appeals as to these issues on a 
separate and individual basis.  In such situations, the 
appropriate procedural compliance (specifically the issuance 
of a Statement of the Case) is necessary.  See Fenderson v. 
West, 12 Vet.App. 119, 131 (1999).  

On remand, the veteran will be provided with a Statement of 
the Case in which the claims for increased evaluations for 
coronary artery disease and degenerative disc disease of the 
cervical spine will be addressed as separate issues.  The 
veteran will be notified of the obligation to submit timely 
and adequate substantive appeals with regard to these claims 
and he will be informed the consequences of his failure to do 
so.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should take appropriate 
measures to determine the nature of the 
veteran's cattle farming operation, to 
include whether he derives income from 
this operation and the extent to which he 
participates or is involved therein, and 
efforts should be made to obtain any 
additional evidence or information which 
might be pertinent to a determination as 
to whether the veteran is unemployable as 
a result of service-connected disability.  

2.  The RO should schedule the veteran 
for a VA medical examination, for the 
purpose of determining the etiology and 
severity of current medical diagnoses, 
including peripheral vascular disease, 
renal artery stenosis, and 
cerebrovascular disease.  All special 
tests/studies should be conducted as 
indicated, and the examiner should 
indicate if the noted disabilities are 
proximately due to or the result of the 
veteran's service-connected disabilities, 
to include service-connected coronary 
artery disease with hypertension and left 
carotid endarterectomy.  The examiner 
should also provide an opinion as to 
whether or not the veteran's service-
connected disabilities preclude 
employment.  The claims folder and a copy 
of this remand should be provided to the 
examiner prior to the examination.  
Complete rationales and bases should be 
provided for an opinions given or 
conclusions reached.  
reporting for examination.

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified development has been completed 
to the extent possible.  If any 
development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether a 
favorable outcome is now warranted.  In 
reviewing this claim, the RO should 
determine whether there are any 
additional service-connected disabilities 
which must be rated prior to adjudication 
of a claim for a total rating based on 
individual unemployability.  

5.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case in reference to the claims for 
increased evaluations for coronary artery 
disease with hypertension and 
degenerative disc disease of the cervical 
spine.  The RO must adjudicate these 
claims separately from the claim for 
entitlement to a total rating based on 
individual unemployability, and the 
veteran and his representative must be 
informed of the following:  (1) that 
substantive appeals must be perfected 
with regard to each of these claims (2) 
that the substantive appeals must be 
timely and adequate in accordance with 
the provisions of 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.202, 20.302(b) (1999), and (3) if 
appeals are not perfected with regard to 
these issues, the Board will consider the 
claims to have been withdrawn and 
dismissal is the appropriate action in 
such cases.  

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

Thereafter, these claims should be returned to the Board, as 
appropriate, upon compliance with the requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


